                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 1                                                                  EASTERN DISTRICT OF WASHINGTON


 2                        UNITED STATES DISTRICT COURT               Nov 29, 2018
 3                      EASTERN DISTRICT OF WASHINGTON                   SEAN F. MCAVOY, CLERK



 4
 5   UNITED STATES OF AMERICA,                     No. 2:17-CR-0212-SAB-1

 6                      Plaintiff,                 ORDER DENYING DEFENDANT’S
 7                                                 MOTION TO MODIFY
                         v.                        CONDITIONS OF RELEASE
 8
 9   ROBERT M. WAGGY,
10
                        Defendant.
11
12         BEFORE THE COURT is Defendant’s November 29, 2018, motion to
13   modify conditions of pretrial release. ECF No. 235.
14         Defendant seeks to remove the requirement that he participate in a GPS
15   confinement program and home detention. ECF No. 229. Defendant has not
16   provided the position of the United States Probation Office or the Government.
17         The Court has considered Defendant’s motion, and finds circumstances do
18   not appear to have changed since Defendant’s conditions of release were imposed.
19   Accordingly, the Defendant’s Motion, ECF No. 235, is DENIED. Defendant shall
20   abide by all previous conditions of release, ECF No. 229.
21         IT IS SO ORDERED.
22         DATED November 29, 2018.
23
24                               _____________________________________
                                           JOHN T. RODGERS
25                                UNITED STATES MAGISTRATE JUDGE
26
27
28



     ORDER - 1
